NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
RICHARD L. SHAFFER,
Claimant~Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, ~
Respondent-Appellee.
n
2012-7052
Appeal from the United StateS C0urt of Appea1s for
Veterans ClaimS in 10-O758, Judge R0bert N. DaViS.
ON MOTION
ORDER
Richard L. Shaffer moves to stay the proceeding based
on "Inc0mpetency" and for an additional stay until May
28, 2012.
Up0n consideration thereof
IT ls ORDERED THAT:

SHAFFER V. DVA
2
The motions are denied as mo0t.
APR 0 5 2012
Date
cci Richard L. Shaffer
S
J. Hunter Bennett, Esq.
FOR THE COURT
/si J an H0rba1y
J an Horba1y
C1erk
FlLED
APPEALs FOH
U’St[+;1(v1=Li=F~iYFi2:¢_Lc1ncun
APR 05 2012
AN HOBBN.Y
ii CLEBK